         Case 5:20-cv-03556-BLF Document 23 Filed 07/20/20 Page 1 of 3




 1   John E. Schmidtlein (CA State Bar No. 163520)
     WILLIAMS & CONNOLLY LLP
 2   725 Twelfth Street, N.W.
     Washington, DC 20005
 3
     Telephone: (202) 434-5000
 4   Facsimile: (202) 434-5029
     Email: jschmidtlein@wc.com
 5
     Attorney for Defendants Google LLC and Alphabet Inc.
 6

 7

 8

 9                               UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN JOSE DIVISION
12

13   GRAND ATLAS TOURS, et al.,                      )   Case No. 5:20-cv-03556-BLF
                                                     )
14           Plaintiffs,                             )
                                                     )
15      v.
                                                     )   UNOPPOSED ADMINISTRATIVE MOTION
16   GOOGLE LLC and                                  )   TO CONSIDER WHETHER CASES SHOULD
     ALPHABET INC.                                   )   BE RELATED
17                                                   )
             Defendants.                             )   Hon. Beth Labson Freeman
18                                                   )
                                                     )
19
                                                     )
20

21

22

23

24

25

26
27

28

        UNOPPOSED ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                      5:20-CV-03556-BLF
         Case 5:20-cv-03556-BLF Document 23 Filed 07/20/20 Page 2 of 3




 1          Pursuant to Civil Local Rules 3-12 and 7-11, Defendants Google LLC and Alphabet Inc.

 2   hereby file this Unopposed Administrative Motion to consider whether Devaney et al. v. Google LLC

 3   et al., Case No. 5:20-cv-04130-JSC (“the Devaney Action”), filed on June 22, 2020, should be

 4   related to Grand Atlas Tours et al. v. Google LLC et al., Case No. 5:20-cv-03356-BLF (“the Grand

 5   Atlas Action”), filed on May 27, 2020.

 6          The Grand Atlas Action and the Devaney Action are related according to the criteria set forth

 7   in Civil Local Rule 3-12(a). Both are putative class actions asserting the same claims, on behalf of

 8   the same class of plaintiffs, against the same Defendants. Both cases rest on substantially the same

 9   factual allegations and seek the same relief under the Sherman Act and California’s Unfair

10   Competition Law. Plaintiffs in the later-filed Devaney Action designated the action as related to the

11   Grand Atlas Action. See Devaney Action, ECF 1-1. Counsel for Defendants have conferred with

12   counsel for plaintiffs in the Grand Atlas and Devaney actions, who authorized filing of this motion as

13   unopposed.

14          Because the Grand Atlas and Devaney actions are related according to Civil Local Rule 3-

15   12(a), Defendants request that the Devaney Action be reassigned to Judge Freeman.

16

17   DATED: July 20, 2020                         WILLIAMS & CONNOLLY LLP
18
                                                  By: /s/ John E. Schmidtlein
19                                                John E. Schmidtlein (CA State Bar No. 163520)
                                                  WILLIAMS & CONNOLLY LLP
20
                                                  725 Twelfth Street, N.W.
21                                                Washington, DC 20005
                                                  Telephone: (202) 434-5000
22                                                Facsimile: (202) 434-5029
                                                  Email: jschmidtlein@wc.com
23
                                                  Attorney for Defendants Google LLC and Alphabet Inc.
24

25

26
27

28
                                                     -1-
       UNOPPOSED ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
         Case 5:20-cv-03556-BLF Document 23 Filed 07/20/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that on July 20, 2020, the above and foregoing pleading was electronically filed

 3   with the Clerk of Court of the United States District Court for the Northern District of California by

 4   using the CM/ECF System. Notice of this filing will be sent to all counsel of record registered to

 5   receive electronic service by operation of the court’s electronic filing system. Pursuant to Civil Local

 6   Rule 3-12(b), the above and foregoing pleading was also served by e-mail upon counsel for plaintiffs

 7   in the Devaney action:

 8                  Tina Wolfson
                    Theodore W. Maya
 9                  Christopher E. Stiner
                    AHDOOT & WOLFSON, PC
10
                    10728 Lindbrook Drive
11                  Los Angeles, CA 90024
                    twolfson@ahdootwolfson.com
12

13                                                          /s/ John E. Schmidtlein
                                                              John E. Schmidtlein
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                     -2-
       UNOPPOSED ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED
                                     5:20-CV-03556-BLF
